Title: To Thomas Jefferson from Albert Gallatin, 19 August 1802
From: Gallatin, Albert
To: Jefferson, Thomas


            
              Dear Sir
              Treas. Dep. 19th Augt. 1802
            
            I once more return the proposed regulations concerning the Mississipi trade. Nothing can be substituted to the agency of the Consul or Vice Consul at New Orleans: that agency constitutes the essence of the regulations & was always contemplated whilst the bill was framed & discussed: the identity of the article cannot otherways be proven than at the port where the vessel takes her cargo, or breaks bulk. Under the general laws, we have heretofore made use of the collector at Fort Adams, & wanted this special authority, only because that mode was found inefficient.  It seems to me that so long as we have a Consul at N. Orleans, although he may not be recognized there as such, we may attach what authenticity we please to his certificates; and it will become the interest of exporters of domestic produce to apply for them. May not, this modification answer, vizt. instead of “Consul” say “Consul, Vice-consul, or other authorized agent residing at New Orleans”; this is proposed only in order that Spain may not be obliged to take notice of our regulations & forbid the Consul to act.
            As soon as I heard that Mr Clarke had arrived, I wrote to him & enclosed a copy of the letter which had been written him on the subject of the Marine hospital. His answer is enclosed; if Doctr. Bache will make out a list of medicines, I will have the order executed & the box shipped for N. Orleans, but I cannot select the medicines which are wanted for that place, and he is the best judge; a small assortment at first will do. You see by Mr Clarke’s letter that the Spanish Govt. will assent to the establishment of the hospital, and, unless strongly cautioned, how much more expensive than the funds will admit, he would make it. Mr Clarke seems also to think that Dr. Bache’s departure need not be delayed, and that Mr Huling will do in his (Clarke’s) absence.
            With sincere respect & attachment Your obedt. Servt.
            
              Albert Gallatin
            
          